Counsel worked well on a contingent fee. He got results. His client was satisfied with the contract as made. The commission is given statutory authority to fix such fees. Perhaps in this case it might well have approved the contract payable proportionately. If not, an allowance of at least $1,200 should have been awarded. It seems that the fact that he was working on a contingent fee was not duly appreciated. In my judgment the commission abused its discretion, and the attorney has been deprived of his just compensation. *Page 391